NO. 07-03-0549-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               FEBRUARY 24, 2004
                         ______________________________

                            FIDEL EDWARD CERVANTES,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                  NO. 9130A; HON. WILLIAM D. SMITH, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

      Appellant Fidel Edward Cervantes, by and through his attorney, has filed a motion

to dismiss this appeal because he no longer desires to prosecute it. Without passing on

the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
                                                   Justice
Do not publish.